Citation Nr: 0324177	
Decision Date: 09/16/03    Archive Date: 09/23/03	

DOCKET NO.  00-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1975 to 
August 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.

The case was previously before the Board in May 2001.  It was 
remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  In a February 1985 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder.  In that decision, the Board determined 
that a psychiatric disorder existed prior to the veteran's 
entrance into service and that the condition was not 
aggravated during service.

2.  In a rating decision dated in January 1999, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for entitlement to service connection for a psychiatric 
disorder.  Following notification of this adverse 
determination, the veteran did not initiate an appeal.

3.  The additional evidence received since the January 1999 
rating decision, while to some extent new, does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran's current 
psychiatric disorder was incurred in or aggravated by 
service); and when considered with all the evidence, both old 
and new, it has no significant effect upon the facts 
previously considered.




CONCLUSION OF LAW

The evidence received since the January 1999 rating decision 
that denied the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§  3.156(a), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA provided the veteran copies of 
the appealed rating decision, a Statement of the Case in 
March 2002, and Supplemental Statements of the Case in May 
2000, and most recently in May 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, and the evidence needed to support the veteran's 
claim for the benefit sought and the reasons for the 
determination made regarding the claim.  Additionally, 
letters from the RO, dated in June 2001 and March 2003, 
informed the veteran of the information and evidence needed 
to substantiate his claim, the evidence already obtained by 
VA, and the evidence VA would attempt to obtain on his 
behalf, as well as information and evidence required from 
him.  The record also discloses that VA has satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records and reports of VA 
examinations afforded to the veteran in January 1999 and 
April 2003 have been obtained and associated with his claims 
file, along with private clinical records.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument in support of the veteran's claim and 
has done so.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of the appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence.

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
The Board initially denied the referenced claim in February 
1985.  In February 1999, the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines the term "material evidence" for the 
purpose of determining if a previously denied claim can be 
reopened.  See 38 C.F.R. § 3.156(a).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also, 66 Fed. Reg. 37,953 (1997), VAOPGCPREC 11-
97 (March 24, 1997).  Notably, however, the Secretary of the 
VA has specifically provided that the amendments of 38 C.F.R. 
§ 3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's February 1999 claim to reopen, 
which is discussed below.  

In this case, the original claim for service connection for a 
psychiatric disorder was denied by a February 1985 Board 
decision.  That decision was predicated upon a finding that 
the veteran's psychiatric disorder preexisted his entrance 
into service and was not aggravated by events therein.  
Thereafter, the RO entered an unappealed rating decision in 
January 1999, which determined that the additional evidence 
received since the Board's February 1985 decision was not new 
and material to reopen the veteran's claim for service 
connection for a psychiatric disorder.  In essence, the RO 
determined that the evidence on file at that time did not 
establish that the veteran's psychiatric disorder was 
incurred in or aggravated by service.  Because the veteran 
did not appeal this adverse determination by the RO, it 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purposes of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which, by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curium) holding that 
the "presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be a binding precedent.  
The Board is required to give consideration to all the 
evidence received since the last disallowance of this claim 
on any basis, in this case, the RO decision in January 1999.  
See Hickman v. West, 12 Vet. App. 247, 251 (1999).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  A 
veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the 
extent it states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval or air service, when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1111, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).

The evidence of record at the time of the February 1985 Board 
decision included the veteran's service medical records.  
These records show that in August 1975, the veteran was 
admitted to a service department naval hospital for 
complaints of hearing voices, loose association and 
inappropriate affect.  The admitting diagnosis was adjustment 
disorder, rule out thought disorder.  The discharge diagnosis 
was adjustment reaction.  Medical board proceedings in August 
1975 resulted in the veteran's discharge from service by 
reason of character and behavior disorder.  It was noted as a 
finding of the Board that the veteran needed a potent drug to 
stabilize his thought process.  The veteran stated that he 
had told his recruiter that he required drugs for his nerves 
and was called back later and enlisted.  

The evidence also before the Board in February 1985 included 
a letter from Victor R. Adebimpe, M.D., dated in April 1981, 
certifying that the veteran was currently under treatment at 
a mental health clinic and had been a patient since 1974.  
Dr. Adebimpe stated that the veteran's diagnosis is 
schizophrenia, paranoid type, and that he was currently 
receiving antipsychotic medication.  

On the basis of the evidence described above, the Board in 
February 1985 found the veteran's psychiatric disorder 
preexisted service and was not aggravated therein.  

In December 1998, clinical records related to the veteran's 
hospitalization at the Mayview State Hospital on two 
occasions between August 1986 and December 1996, were 
received.  These records show that the veteran was admitted 
in August 1986 to Mayview as per a court order civil 
commitment following his transfer from St. John's Hospital, 
where he had received inpatient psychiatric treatment since 
May of 1986.  It was noted that he had had three prior 
psychiatric hospitalizations at St. John's Hospital since 
1980, but all these were of brief duration, none of which 
exceeded two weeks.  It was further noted that the veteran 
had a history of behavior problems dating back to his grade 
school years and while in high school, he began experiencing 
auditory hallucinations and some persecutory delusions, 
expressing his belief that others were talking about him, 
etc.  He was evaluated and treated with psychotropic 
medications.  His hospitalization beginning in September 1996 
was also pursuant to a commitment order and was preceded by 
his arrest on charges of simple assault and violation of the 
drug act.  He was found to be incompetent to stand trial for 
the charges due to his bizarre behavior, paranoia and 
auditory hallucinations.  Schizo-affective disorder was 
diagnosed and the veteran was started on antipsychotic 
medications and provided group therapy.  He was discharged in 
December 1996 in an improved stable condition with a fair 
prognosis provided.  His medical compliance was adequate and 
his sobriety from substance abuse was maintained.

A report of a VA medical disorder examination in January 1999 
noted the history of the veteran's psychiatric condition 
dating back to grade school or high school as well as the 
veteran's self-report that he had been taking Stelazine when 
he was 12 or 13 years old and that at the age of 14 or 15, 
his medication was changed to Haloperidol.  The veteran's 
report that he was hospitalized for treatment for his 
psychiatric condition at a private medical facility 4 to 5 
times prior to his entry into service was also noted.  The 
veteran stated that he believed that his symptoms of 
schizophrenia were worsened by his military service as he had 
a heat stroke in service exacerbating his symptoms of 
psychosis, including his auditory hallucinations.  He 
reported that, following the heat stroke, he also began 
experiencing the perception that people were speaking his 
thoughts and that he did not have this symptom prior to 
having heat stroke in service.  The veteran also stated that, 
prior to entering the service, he had informed his recruiting 
sergeant that he had been taking medicine for a psychiatric 
reason.  The veteran reported that the sergeant told him not 
to mention this and that they would begin his medication 
after he got to boot camp.  The examiner noted, however, that 
the veteran stated that his medications were not initiated 
once he got to boot camp, which led to his worsening of 
symptoms.  Following a mental status examination, chronic 
schizo-affective disorder was diagnosed.  The veteran's 
examiner concluded that the veteran appeared to suffer from a 
long-standing psychiatric condition that dated back to his 
early adolescence and was chronic in nature.  

In a January 1999 rating decision, the RO determined that the 
evidence summarized above and received since the February 
1985 Board decision was not new and material and thus 
insufficient to reopen the veteran's previously denied claim.

Evidence associated with the claims file since the January 
1999 rating decision consists of private clinical records 
dated between May 1988 and March 2000, to include reports of 
psychiatric evaluations provided to the veteran in August 
1998 and September 1999 by staff psychiatrists at the St. 
Francis' Medical Center, as well as an April 1999 letter from 
the program manager at a community mental health center 
affiliated with St. Francis.  Also associated with the 
veteran's claims file is a report of a VA mental disorders 
examination afforded the veteran in February 2003, as well as 
multiple statements from the veteran in support of his claim.

The private clinical records to include the report of 
psychiatric evaluations in August 1998 and September 1999 
note that the veteran carries a diagnosis of schizo-affective 
disorder and has a long history of auditory hallucinations 
and paranoid feelings.  The veteran reported that his mental 
illness started when he was 15 years old and that he has a 
history of private hospitalization for his medical condition 
which has been treated with a number of psychotropic 
medications, the most recent being Zyprexa and Serzone.

In a letter dated in April 1999, James E. Smith, Ph.D., 
identified as the program manager at the St. Francis 
Community Medical Health Center confirmed at the veteran's 
request that the veteran had been seen since June 1998 at 
that facility for a schizo-affective disorder and had been 
provided both psychotherapy and pharmacotherapy.  

Following the veteran's VA examination in April 2003, which 
included a review of his claims file, the veteran's examiner 
concluded as a diagnostic impression that the veteran had 
chronic undifferentiated-type schizophrenia predating 
military service and unrelated to military service.  The 
examiner noted in summary that the veteran had, since at 
least age 13 or 15, been diagnosed with schizophrenia, with 
classifications varied from paranoid type to schizo-affective 
type.  He also noted that the veteran's report of symptoms 
prior to and subsequent to military service are similar and 
that he continues, despite medications, to be bothered by 
hallucinations, inability to concentrate and thought 
disturbance.  He also noted the veteran's belief that he 
would not have decompensated if he had been provided 
medications in service initially and commented, with respect 
to this belief, that whether the veteran's condition is worse 
than it would have been cannot be substantiated.  The 
examiner noted that the normal progression of the illness is 
for periods of remission, followed by periods of 
decompensation, with or without medication.  He added that it 
is not at all likely that the brief period of time the 
veteran served in the Marines altered the normal progression 
of his illness, nor exacerbated it in any way.

The Board has reviewed the evidence submitted since the 
January 1999 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's psychiatric condition and recent opinion as 
to the onset and progression over time of that disorder.  
This additional evidence, however, is not material.  The 
evidence does not tend to show that the veteran had a 
psychiatric disorder, which is in any way attributable to 
service.

The matter under consideration is whether the veteran's 
psychiatric disorder found to have preexisted service, as 
conceded by the veteran and determined by the Board in 
February 1985, was aggravated by service.  The evidence 
submitted by the veteran in connection with the current 
attempt to reopen the previously denied claim addresses the 
veteran's psychiatric condition only in the context of 
current evaluation and treatment.  It does not contain any 
evidence demonstrating either service incurrence or inservice 
aggravation of this disorder by evidence of a worsening of 
the underlying condition.  See Hunt v. Derwinski, 1 
Vet. App. 292, 297.

The veteran has submitted a number of statement with respect 
this military service and appears to argue that his 
psychiatric condition became aggravated by a failure to 
receive appropriate medications in service.  However, the 
veteran's assertions in this matter are not competent 
evidence of medical causation or etiology of a current 
disability.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)).  Thus, they are insufficient to reopen a previously 
denied claim.

As to the VA examination report of April 2003, it does not 
contain any finding that the veteran's preexisting 
psychiatric condition worsened to a degree as a result of his 
brief period of military service.  To the contrary, the 
veteran's examiner concluded that it was not at all likely 
that the veteran's period of service altered the normal 
progression of his psychiatric condition in any way.  Thus, 
it cannot be so significant to fairly decide the veteran's 
claim.  Indeed, the United States Court of Appeals for 
Veterans Claims has held that evidence, which is not in favor 
of the appellant's claim, although it may be new, is not 
material.  Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992).  

In sum, the evidence received from the veteran fails to show 
that the veteran has a psychiatric disorder, which is 
attributable to service by way of either initial onset during 
service or by aggravation of a preexisting condition.  The 
evidence received since the January 1999 rating decision is 
thus not so significant that by itself, or in connection with 
the evidence previously assembled, must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
there is no additional evidence that is both new and material 
within the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for a psychiatric disorder 
is not reopened.  The appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

